Citation Nr: 9922799	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for alcoholism, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for shell fragment 
wound of the chest, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied an evaluation in 
excess of 10 for PTSD.  In addition, this case is on appeal 
from a September 1997 rating decision that denied service 
connection for alcoholism, secondary to PTSD, and a February 
1998 rating decision that granted a 10 percent evaluation for 
a shell fragment wound of the chest.  

During a November 1998 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran's 
representative asserted that the Board had jurisdiction over 
the issue of an increased evaluation for a shell fragment 
wound of the chest, although the veteran did not submit a 
notice of disagreement with the February 1998 rating 
decision.  The veteran's representative argued that the 
veteran was justified to rely on a February 1998 statement of 
the case cover letter informing him that only a substantive 
appeal was necessary to complete his appeal with regard to 
that issue.  The representative asserted that the veteran's 
testimony at the hearing would constitute the necessary 
substantive appeal.  

The Board finds that the veteran's November 1998 testimony 
does constitute a timely substantive appeal for the issue of 
entitlement to an increased evaluation for shell fragment 
wound of the chest.  The hearing testimony was received 
within one year of the February 1998 determination statement 
of the case notice.  38 C.F.R. §§ 20.101(c), 20.302(b) 
(1998).

The Board notes that in December 1996, the appellant, through 
his representative, alleged clear and unmistakable error in 
an unappealed February 1994 rating decision which assigned an 
initial noncompensable evaluation for chest shell fragment 
wound residuals, following a grant of service connection, 
effective from March 19, 1993.  The claim of clear and 
unmistakable error in the February 1994 rating decision was 
denied by the RO in August 1997, and notice of the 
determination was provided that same month.  Notice of 
disagreement with that determination was provided in October 
1997, and a Statement of the Case was issued in November 
1997.  A rating decision in February 1998 continued the 
finding of no clear and unmistakable error in the February 
1994 rating decision, but construed testimony at an October 
1997 RO hearing of a painful scar as a separate claim for an 
increased rating, and as noted above, granted an increased 
10 percent evaluation for the chest shell fragment wound 
residuals disability, effective from March 19, 1993.  No 
statement which may be construed as a timely substantive 
appeal of the August 1997 RO denial determination with regard 
to the issue of whether clear and unmistakable error existed 
in the February 1994 rating decision is of record.  As such, 
it is not before the Board for appellate consideration at 
this time.  Any claim subsequently raised as to Board 
jurisdiction with regard to this issue must be initially 
adjudicated by the RO pursuant to 38 C.F.R. § 20.101(c) 
(1998).  

In statements on appeal (Transcript (Tr.) at page (pg.) 20, 
27-28), the veteran raised the issues of entitlement to 
service connection for shell fragment wound residuals of the 
left arm, back and groin.  These issues are referred to the 
RO for appropriate consideration.


REMAND

The veteran argues that he uses alcohol as medication for his 
service-connected PTSD, and that accordingly his alcoholism 
should be service-connected, secondary to his PTSD.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (previously the Court of Veterans Appeals) (Court), 
held that an award of service connection for disability due 
to abuse of alcohol or drugs was not precluded by 38 U.S.C.A. 
§ 1110, but only "compensation" for such disability was so 
precluded.  Barela v. West, 11 Vet. App. 280 (1998); 
VAOGCPREC 2-98 (Feb. 10, 1998).  The RO has not provided 
adjudication of this issue with reference to the holding in 
Barela.

Further, the veteran's claim for service connection for 
alcoholism, secondary to service-connected PTSD, was denied 
by an unappealed RO determination in November 1990.  No 
reference to finality of that determination, and its effect 
on the current appeal, has been made.  

The Board notes that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
In addition, a claimant with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 (1998).  Finally, in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.

The veteran also argues that the current 10 percent 
evaluation provided for his service-connected PTSD does not 
adequately represent the severity of that disability. He 
asserts that his PTSD symptoms result in him missing work, 
and that his current employer is so understanding that his 
employment is essentially sheltered.  The Board notes that no 
employment records have been associated with the veteran's 
claims file.  

Although the veteran has been provided VA psychiatric 
examinations for his PTSD and has received VA treatment for 
alcoholism, there has been no opinion sought as to any causal 
relationship between the veteran's alcoholism and his 
service-connected PTSD.  Also, a review of the veteran's 
claims file and his November 1998 hearing testimony suggests 
that there are additional VA psychiatric treatment records 
that have not been associated with the claims file.  These 
records would be located at a VA personal care clinic (VAPCC) 
located within a private hospital at Bowling Green, Kentucky, 
and at VA medical centers (VAMCs) at Louisville, Kentucky, 
and Nashville, Tennessee.

Regarding the claim for an increased rating for residuals of 
a shell fragment wound of the chest, the veteran testified 
during the November 1998 hearing that he received treatment 
for his shell fragment wounds at the Bowling Green VAPCC, and 
the Lexington, Kentucky, and Nashville VAMCs.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 1996 for alcoholism, his service-
connected PTSD, or shell fragment wounds 
of the chest.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at VA 
medical centers in Lexington and 
Louisville, Kentucky and Nashville, 
Tennessee, and a personal care clinic in 
Bowling Green, Kentucky.


2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
examiner to determine the nature and 
extent of all psychiatric disorders 
present.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should identify all psychiatric 
disabilities, and address the effect of 
the service-connected PTSD on the 
veteran's social and industrial 
adaptability.  The examiner is 
specifically requested to distinguish 
manifestations of the veteran's service-
connected PTSD from symptoms caused by 
non-service-connected psychiatric 
disability, such as alcohol dependence or 
abuse.  The examiner is also requested to 
address whether there is any etiological 
relationship between the veteran's 
alcohol dependence or abuse and his 
service-connected PTSD, to include 
whether the service-connected PTSD 
aggravates nonservice-connected alcohol 
dependence or abuse.  If the examiner is 
unable to address either of these 
subjects, an explanation should be 
provided.  A complete rationale for all 
opinions expressed should be given.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
veteran's claim for service connection 
for alcoholism, secondary to service-
connected PTSD, fully considering the 
Court's opinions in Barela and Allen, as 
well as the effect of the prior 
unappealed November 1990 RO denial of the 
claim.  The RO should also readjudicate 
the veteran's claims of entitlement to 
increased evaluations for PTSD and for 
shell fragment wounds of the chest.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



